Case 6:20-cv-00927-ADA Document 11-2 Filed 12/10/20 Page 1 of 8




                         Exhibit 2
                 Case 6:20-cv-00927-ADA Document 11-2 Filed 12/10/20 Page 2 of 8


Davis, Keith B.

From:                              Davis, Keith B.
Sent:                              Thursday, December 10, 2020 8:05 AM
To:                                'Isaac Rabicoff'
Cc:                                Galvan, Hilda C.
Subject:                           RE: WSOU v. NEC Corp. Case Nos. 6:20-cv-00923, -00924, -00925, -00926, and -00927
                                   (E.D. Tex.) (Albright, J.)
Attachments:                       Executed - WSOU v. NEC Waiver 20-923.pdf; Executed - WSOU v. NEC Waiver
                                   20-924.pdf; Executed - WSOU v. NEC Waiver 20-925.pdf; Executed - WSOU v. NEC
                                   Waiver 20-926.pdf; Executed - WSOU v. NEC Waiver 20-927.pdf


Hi Isaac,

Briefly following up on our emails yesterday, attached please find executed waivers of service for each of the five
cases. Thanks for your cooperation as we provide these to you.

We also saw that WSOU filed motions to withdraw its motions for leave for alternative service. Thank you for going
ahead and doing so, we appreciate it. Just as a heads up, WSOU may still file very short oppositions to the motions for
leave for alternative service, given that the Court may not act on your withdrawal motions today. If NEC does, the
oppositions will confirm to the Court that NEC has now provided the executed waivers to you per this email.

Best,

Keith

Keith Davis (bio)
Partner
JONES DAY® - One Firm Worldwide℠
2727 North Harwood
Dallas, Texas 75201
Office +1.214.969.4528
Cell +1.469.233.7497
Email kbdavis@jonesday.com




From: Davis, Keith B.
Sent: Wednesday, December 9, 2020 11:07 AM
To: 'Isaac Rabicoff' <isaac@rabilaw.com>
Cc: Galvan, Hilda C. <hcgalvan@jonesday.com>
Subject: RE: WSOU v. NEC Corp. Case Nos. 6:20‐cv‐00923, ‐00924, ‐00925, ‐00926, and ‐00927 (E.D. Tex.) (Albright, J.)

Thanks, Isaac. Much appreciated.

Very best,

Keith



                                                            1
                 Case 6:20-cv-00927-ADA Document 11-2 Filed 12/10/20 Page 3 of 8
Keith Davis (bio)
Partner
JONES DAY® - One Firm Worldwide℠
2727 North Harwood
Dallas, Texas 75201
Office +1.214.969.4528
Cell +1.469.233.7497
Email kbdavis@jonesday.com




From: Isaac Rabicoff <isaac@rabilaw.com>
Sent: Wednesday, December 9, 2020 11:03 AM
To: Davis, Keith B. <kbdavis@JonesDay.com>
Cc: Galvan, Hilda C. <hcgalvan@JonesDay.com>
Subject: Re: WSOU v. NEC Corp. Case Nos. 6:20‐cv‐00923, ‐00924, ‐00925, ‐00926, and ‐00927 (E.D. Tex.) (Albright, J.)

** External mail **

Keith:

Got it-- I'll ask my client and let you know if there's any issue with it. If not, we'll simply move forward with
withdrawing the Motion.


Isaac Rabicoff
Rabicoff Law LLC
www.RabiLaw.com
5680 King Centre Dr, Suite 645
Alexandria, VA 22315
773.669.4590



On Wed, Dec 9, 2020 at 10:45 AM Davis, Keith B. <kbdavis@jonesday.com> wrote:

 Hi Isaac,



 Due to the time needed to review and execute the waiver requests once they are received, as well as for NEC to do the
 same, I think that is unlikely. The time difference alone between here and Japan makes this turnaround very
 difficult. Further, as you know, Fed. R. Civ. P. 4(d)(1)(F) “give[s] the defendant a reasonable time of at least 30 days
 after the request was sent—or at least 60 days if sent to the defendant outside any judicial district of the United
 States—to return the waiver.” I don’t anticipate it taking this amount of time for NEC to review and return the waiver,
 but we certainly may need and are entitled to more than 1 day. Nor do we believe it appropriate to attempt to use
 alternative service as a means to prevent NEC from having “a reasonable time” to review the waiver request once sent
 under the rules. That said, I don’t have any problem with WSOU’s informing the Court that NEC has represented that is
 will agree to waive service of process and that the parties are currently working through that process. I would hope
 that will suffice for your client, and I certainly think it will for the Court.



 Best,
                                                            2
                 Case 6:20-cv-00927-ADA Document 11-2 Filed 12/10/20 Page 4 of 8



Keith



Keith Davis (bio)
Partner
JONES DAY® - One Firm Worldwide℠
2727 North Harwood
Dallas, Texas 75201
Office +1.214.969.4528
Cell +1.469.233.7497
Email kbdavis@jonesday.com




From: Isaac Rabicoff <isaac@rabilaw.com>
Sent: Wednesday, December 9, 2020 9:30 AM
To: Davis, Keith B. <kbdavis@JonesDay.com>
Cc: Galvan, Hilda C. <hcgalvan@JonesDay.com>
Subject: Re: WSOU v. NEC Corp. Case Nos. 6:20‐cv‐00923, ‐00924, ‐00925, ‐00926, and ‐00927 (E.D. Tex.) (Albright, J.)




** External mail **



Keith:

If we send you the waivers this morning, is there any chance you wouldn't be able to return them signed today?



My client has authorized us to withdraw the motions at that point, so we can accurately inform that court that
service has been waived.




Isaac Rabicoff

Rabicoff Law LLC

www.RabiLaw.com

5680 King Centre Dr, Suite 645
                                                          3
                Case 6:20-cv-00927-ADA Document 11-2 Filed 12/10/20 Page 5 of 8

Alexandria, VA 22315

773.669.4590




On Wed, Dec 9, 2020 at 10:26 AM Davis, Keith B. <kbdavis@jonesday.com> wrote:

 Thanks, Isaac. We appreciate it and look forward to receiving the waivers.



 Regarding timing, we believe the pending motions are already mooted in light of NEC having agreed to waive service
 of process and my corresponding representation on NEC’s behalf. As a result, we ask that you proceed to withdraw
 the motions today, so that the Court might act on your request before tomorrow. That would avoid the unnecessary
 time and cost of us having to file any responsive papers with the Court. We will endeavor to get the wavers signed
 and returned once we receive them from you, but we believe that process should not hold up WSOU’s withdrawing its
 pending motions given that you agree the signed waivers will moot those motions. As a result, if you could please
 confirm that you’ll proceed forward today to withdraw your motions, we would appreciate it.



 Thanks,



 Keith



 Keith Davis (bio)
 Partner
 JONES DAY® - One Firm Worldwide℠
 2727 North Harwood
 Dallas, Texas 75201
 Office +1.214.969.4528
 Cell +1.469.233.7497
 Email kbdavis@jonesday.com




 From: Isaac Rabicoff <isaac@rabilaw.com>
 Sent: Wednesday, December 9, 2020 9:16 AM
 To: Davis, Keith B. <kbdavis@JonesDay.com>
 Cc: Galvan, Hilda C. <hcgalvan@JonesDay.com>
 Subject: Re: WSOU v. NEC Corp. Case Nos. 6:20‐cv‐00923, ‐00924, ‐00925, ‐00926, and ‐00927 (E.D. Tex.) (Albright, J.)

                                                          4
               Case 6:20-cv-00927-ADA Document 11-2 Filed 12/10/20 Page 6 of 8



** External mail **



Keith:

Thanks for reaching out. We would agree to withdraw our motions for alternative service upon receiving the
signed waivers from NEC in these 5 actions -- we agree that the motions would become mooted.



We'll send over the waivers today.




Isaac Rabicoff

Rabicoff Law LLC

www.RabiLaw.com

5680 King Centre Dr, Suite 645

Alexandria, VA 22315

773.669.4590




On Wed, Dec 9, 2020 at 9:51 AM Davis, Keith B. <kbdavis@jonesday.com> wrote:

 Dear Mr. Rabicoff,



 I hope you are well. I am writing because Jones Day is representing NEC Corp. (“NEC”) regarding the
 above-captioned matters that have been filed by WSOU Investments, LLC (“WSOU”). Our understanding is
 that in each of these matters, WSOU has very recently filed a motion for leave to effect alternative service on
 NEC. I am writing to inform you that in these matters, WSOU is willing to waive service of process under
 Fed. R. Civ. P. 4(d), without prejudice to any of the defenses that NEC may raise when responding to
 WSOU’s complaints.




                                                      5
                Case 6:20-cv-00927-ADA Document 11-2 Filed 12/10/20 Page 7 of 8

Because NEC is willing to waive service of process, WSOU’s motions for leave to effect alternative service
should be withdrawn. WSOU’s motions are moot in light of the fact that NEC is willing to waive service of
process in these matters. Further, WSOU’s motions were prematurely filed without any discussions with us
as NEC’s outside counsel about whether NEC would be willing to waive service of process. And, WSOU’s
motions were also prematurely filed by WSOU without any apparent attempt to first serve NEC through
other already-available avenues such as through the Hague, which WSOU should have attempted before
requesting leave for alternative service from the Court. But in any event, as already mentioned, there is no
need for WSOU to seek alternative service given that NEC is willing to waive service of process in these
matters.



In light of the above, please respond to this email today confirming that WSOU agrees to withdraw its
pending motions for leave in each of the above matters. Relatedly, please confirm that WSOU will file
papers in the above-pending matters withdrawing each of its pending motions for leave. We would ask that
WSOU files these papers with the Court today as well. If for some reason you disagree and will not
withdraw your pending motions for leave, please state the complete basis of your refusal to do so and let me
know when you are available by telephone today so that we can further meet and confer on this
issue. Finally, because NEC is willing to waive service of process, please send me via email at your
convenience a waiver request for each of the above-captioned matters so that they can be executed and
returned by NEC.



Thank you.



Best regards,



Keith



Keith Davis (bio)
Partner
JONES DAY® - One Firm Worldwide℠
2727 North Harwood
Dallas, Texas 75201
Office +1.214.969.4528
Cell +1.469.233.7497
Email kbdavis@jonesday.com




***This e-mail (including any attachments) may contain information that is private, confidential, or
protected by attorney-client or other privilege. If you received this e-mail in error, please delete it from your
system without copying it and notify sender by reply e-mail, so that our records can be corrected.***


                                                       6
               Case 6:20-cv-00927-ADA Document 11-2 Filed 12/10/20 Page 8 of 8

 ***This e-mail (including any attachments) may contain information that is private, confidential, or protected
 by attorney-client or other privilege. If you received this e-mail in error, please delete it from your system
 without copying it and notify sender by reply e-mail, so that our records can be corrected.***

***This e-mail (including any attachments) may contain information that is private, confidential, or protected
by attorney-client or other privilege. If you received this e-mail in error, please delete it from your system
without copying it and notify sender by reply e-mail, so that our records can be corrected.***




                                                      7
